ORDER

Terry G. Hayes, a pro se Kentucky resident, appeals a district court order dismissing his amended complaint filed under 42 U.S.C. §§ 1981, 1983, 1985, and 1986; and Kentucky law. This case has been referred to a panel of the court pursuant to Rule 34(j)(1), Rules of the Sixth Circuit. Upon examination, this panel unanimously agrees that oral argument is not needed. Fed. R.App. P. 34(a).
Seeking unspecified compensatory and punitive damages, Hayes sued the City of Mt. Washington, Ky., and its mayor (Hilbert), the Mt. Washington Police Department, Officer Priddy, Assistant Police Chief Shephard, the Bullitt County Attorney’s Office, the Bullitt County Jailer (Fackler), a deputy employed by the jail (Barns), and an employee of the Bullitt County Courthouse (Ward). Hayes alleged that, on August 19, 1999, Priddy arrested him for criminal littering and assaulted him the next day outside of the Bullitt County Jail. Hayes further claimed that he informed the jailers of the assault and requested emergency medical treatment, but none was provided. Hayes also stated that Shephard arrested him on July 20, 2000, but provided no other allegations concerning that arrest. Hayes claimed that the defendants’ actions violated his right to adequate medical care under the U.S. Constitution and constituted gross negligence in violation of rights secured by the Kentucky Constitution.
Hayes subsequently filed an amended complaint, naming the City of Mt. Washington, Officer Priddy, Assistant Chief Shephard, Jailer Fackler, and Deputy Barns. In addition to the allegations regarding the August 19-20 incident, Hayes alleged that Shephard arrested him on November 8, 1999, on an outstanding warrant that lacked probable cause because the charge had been dismissed without prejudice. Hayes alleged causes of action for denial of his freedom of speech, deprivation of his right to be free from unreasonable seizure, deprivation of his liberty without due process, cruel and unusual punishment, denial of equal protection, and the state torts of false imprisonment and outrageous conduct.
The district court granted the defendants’ motions to dismiss Hayes’s federal causes of action as time-barred in a memo*812randum opinion and order entered on October 29, 2001. The district court also denied Hayes’s motions for injunctive relief as Hayes had failed to establish a likelihood of success on the merits, and dismissed the state tort claims without prejudice. On appeal, Hayes continues to argue the merits of his claims.
Upon review, we affirm the district court’s order. This court reviews de novo a district court’s dismissal of a complaint as barred by the applicable statute of limitations. Sierra Club v. Slater, 120 F.3d 623, 630 (6th Cir.1997).
The district court did not err in dismissing Hayes’s complaint. Section 1986 of Title 42 contains a one-year limitations period and causes of action under §§ 1981, 1983, and 1985 are subject to the one-year statutes of limitations established for analogous Kentucky actions. See Collard v. Ky. Bd. of Nursing, 896 F.2d 179, 182 (6th Cir.1990); Demery v. City of Youngstown, 818 F.2d 1257, 1261 (6th Cir.1987); Bedford v. Univ. of Louisville Sch. of Medicine, No. 88-6423, 1989 WL 123143, at *2 (6th Cir. Oct.19, 1989); Ky.Rev.Stat. §§ 413.120(1), 413.140(1)(c).
Hayes’s causes of actions accrued no later than August 19 and 20, 1999, and November 8, 1999, when he knew or should have known of the injuries forming the bases of his causes of action. Hayes filed his original civil rights complaint on February 12, 2001, well beyond the one-year limitations period. Thus, the federal claims were properly dismissed as time-barred.
In addition, Hayes’s requests for protective orders were properly denied. As noted by the district court, his requests were not accompanied by any showing that he was entitled to relief.
Once the federal claims were dismissed, the district court properly exercised its discretion to dismiss without prejudice Hayes’s supplemental state claims. See Street v. Corr. Corp. of America, 102 F.3d 810, 818 (6th Cir.1996).
In his brief on appeal, Hayes fails to address the basis of the district court’s decision, but argues only the merits of his underlying claims. The merits of those claims are not properly before this court.
Accordingly, the district court’s order is affirmed. Rule 34(j)(2)(C), Rules of the Sixth Circuit.